Name: Commission Regulation (EEC) No 268/91 of 1 February 1991 on detailed rules for the application of Council Regulation (EEC) No 3650/90 on measures to strengthen the application of the common quality standards for fruit and vegetables in Portugal
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  Europe;  consumption
 Date Published: nan

 Avis juridique important|31991R0268Commission Regulation (EEC) No 268/91 of 1 February 1991 on detailed rules for the application of Council Regulation (EEC) No 3650/90 on measures to strengthen the application of the common quality standards for fruit and vegetables in Portugal Official Journal L 028 , 02/02/1991 P. 0016 - 0021 Finnish special edition: Chapter 3 Volume 36 P. 0117 Swedish special edition: Chapter 3 Volume 36 P. 0117 COMMISSION REGULATION (EEC) No 268/91 of 1 February 1991 on detailed rules for the application of Council Regulation (EEC) No 3650/90 on measures to strengthen the application of the common quality standards for fruit and vegetables in Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3650/90 of 11 December 1990 on measures to strengthen the application of the common quality standards for fruit and vegetables in Portugal (1), and in particular Article 4 thereof, Whereas in order to facilitate effective operation of the measures in question and the attainment of their purpose, the information to be provided in the programme to be submitted by Portugal should be specified; Whereas the expenditure eligible for Community financing should be specified and also the supporting documents required in order to permit verification of eligibility; Whereas the progress of the programme should be monitored and its achievements noted; whereas the notifications to be made for these purposes should be specified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The programme to be submitted for approval by the Commission pursuant to Article 1 of Council Regulation (EEC) No 3650/90 shall provide the following information: (a) a description and analysis of the existing situation as regards inspector numbers, their geographical distribution and the organization of their work; (b) reinforcement of inspectorate: - estimate of requirements, - the qualifications required for recruitment and the recruitment procedures envisaged, - an assignment plan covering all inspectors; (c) training: - an assessment of training requirements for: - inspectors (specialized training, refresher courses), - operators, - the types of training planned (courses, seminars, field training, employment of consultants etc); inspectors must be given both theoretical and practical training and operator training must give priority to producers, - the estimated timetable for training operations, - the plans for distribution of teaching materials to operators, specifying priorities and the type of material to be used, - a reasoned explanation of the number, location and composition of the pilot units, with the timetable for their creation; (d) checks: - organization of the various types of check, - management and administration of checks; provisions not yet adopted shall be notified immediately on adoption, - measures taken or to be taken to penalize infringements of the common quality standards, in accordance with Article 10 (2) of Council Regulation (EEC) No 1035/72 (2); (e) development of packaging designs: - development and trials of suitable packaging designs for products considered to require priority treatment; this is to be done in cooperation with the relevant operators, in particular producers; (f) the budget estimate for financing the programme, with a breakdown by type of action or category of expenditure and by year. All changes envisaged shall be immediately notified to the Commission and the reasons specified. The Commission shall make any comments within one month. Article 2 For the purposes of the Community financial contribution the following shall be considered eligible expenditure: 1. reinforcement of inspectorate: 1.1. remuneration of additional officials, comprising salary and other payments under national provisions, taxes and duties excluded. Only staff engaged from the date of approval of the programme may be counted for determination of eligible expenditure. 1.2. purchase of technical material required for checks 1.3. travel required in order to make checks, calculated either from the supporting documents presented by the official or by using a flat rate, fixed in accordance with national provisions, per kilometre travelled by the official from and to his place of employment. 2. training: - organization of courses and seminars for inspectors and for operators: the fees and travel and subsistence costs of instructors and the cost of documentation made available to participants, - field training of inspectors in other Member States: registration fees certified by the responsible authority of the Member State concerned and travel and subsistence costs calculated in accordance with national provisions, 3. creation of pilot units: purchase of material and/or equipment required to simulate the commercial preparation and packaging of products subject to common quality standards. Expenditure on the construction or alteration of buildings shall not be eligible. 4. preparation and distribution of teaching materials Expenditure on transmission through the media shall not be eligible. 5. development and testing of packaging designs Expenditure simply on purchase of packaging shall not be eligible. Article 3 A report on the cost of implementation of the programme in the previous financial year shall be sent to the Commission every year by 31 April at the latest. It shall be made out as shown in the annexed tables. Article 4 1. The Portuguese authorities shall with all speed notify the Commission of the department and/or organization responsible for planning and management of the programme. 2. The responsible department shall: - keep accounts covering execution of the programme that permit eligible expenditure as defined in Article 2 to be distinguished and verified from supporting documents, - hold available to the Commission until at least the end of the third year following that in question all payment files and the relevant supporting documents. 3. At the end of the second year of execution of the programme the responsible department shall send the Commission a report on execution of the programme. 4. At the end of the fifth year the department shall make a report assessing the achievements of the programme. The Commission shall notify these to the Member States. Article 5 The Portuguese authorities shall ensure that the action taken, in particular reinforcement of the inspectorate and training, continues after the end of the period of execution of the programme. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 362, 27. 12. 1990, p. 22. (2) OJ No L 118, 20. 5. 1972, p. 1. ANNEX ANNUAL DECLARATION OF EXPENDITURE (ARTICLE 3) 199 . . I. SUMMARY STATEMENT OF EXPENDITURE Category Amount in national currency Community contribution 80 % 1. Reinforcement of inspectorate 2. Training 3. Creation of pilot units 4. Material for distribution 5. Packaging designs Total II. STATEMENTS FOR EACH CATEGORY OF EXPENDITURE (1) 1. Reinforcement of inspectorate 1.1. Remuneration (in esc) Category of official engaged Remuneration Number of additional officials Amount Total (1) Append supporting documents. 1.2. Travel costs (a) by car (flat rate ) Ã  km = (esc) (b) other (detail) 1.3. Purchase of technical material (in esc) Description Amount Total 2. Training 2.1. Courses (for inspectors) (in esc) Description Instructors Other costs Amount number fees travel costs Total 2.2. Courses (for operators) (in esc) Description Instructors Other costs Amount number fees travel costs Total 2.3. Field training (for inspectors) (in esc) Description Number of inspectors Registration fees Travel costs Subsistance costs Amount Total 3. Creation of pilot units (in esc) Description of material and equipment for each pilot unit Amount Total 4. Material for distribution (in esc) Description Cost of design Cost of preparation Cost of distribution Amount Total 5. Packaging designs (in esc) Description Amount Total